DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 13, 23, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brulle-Drews (US 20070128834; hereinafter Brulle, of record in IDS), in view of Ying (US 6037862).
Regarding Claim 1,
Brulle teaches
	A system for a vehicle for providing improved audio for a hearing impaired user, (Brulle: Paragraph [0035]; The system is capable of connecting and transmitting audio data to a hearing aid which is typically used by hearing impaired users.) the system comprising:
	an input configured to receive electrical input signals from at least one vehicle mounted device, wherein the electrical input signals are representative of an operative state of the vehicle; and (Brulle: Paragraph [0050])
…
…wherein the electrical input signals include electric signals received from a sensor system configured to indicate a vehicle operation, a vehicle status, a vehicle system malfunction, and a vehicle component malfunction,… (Brulle: Paragraph [0050]) 
Brulle does not teach
…
a processor configured to compare the electrical input signals with a predefined criterion to determine a comparison; the system being configured to generate electrical output signals corresponding to audio in dependence based on the comparison and to transmit the electrical output signals to an audio output device for outputting the audio to the user,…and wherein the processor is configured to perform one of more of the following:
	comparing the electrical input signals received from a sensor measuring vehicle speed with a predetermined criterion in the form of a predetermined speed threshold, and generating the electrical output signals based on the predetermined speed threshold being exceeded;
		comparing the electrical input signals received from a fuel level sensor with a predetermined threshold fuel level regarded as a minimum acceptable fuel level, and generating the electrical output signals in dependence on the fuel level falling below the predetermined threshold fuel level; 
		comparing the electrical input signals received from a charge sensor associated with a rechargeable electrical storage system with a predetermined threshold charge level regarded as a minimum acceptable charge level, and generating the electrical output signals based on the charge level falling below the predetermined threshold charge level; 
		comparing the electrical signals with a criterion to indicate that a direction indicator is on and, if it is determined that the indicator is on based on the comparison, generating the electrical output signals; and wherein the vehicle is operable in an autonomous mode, comparing the electrical signals with a criterion to indicate malfunction of a component related to the autonomous mode and, if it is determined that the component has malfunctioned based on the comparison, generating the electrical output signals.
However in the same field of endeavor, Ying teaches
…
a processor configured to compare the electrical input signals with a predefined criterion to determine a comparison; (Ying: Column 2, Line 19-27, 39-41) the system being configured to generate electrical output signals corresponding to audio in dependence based on the comparison and to transmit the electrical output signals to an audio output device for outputting the audio to the user, (Ying: Column 5, Line 34-46) … and wherein the processor is configured to perform one of more of the following:
	comparing the electrical input signals received from a sensor measuring vehicle speed with a predetermined criterion in the form of a predetermined speed threshold, (Ying: Column 2, Line 63 – Column 3, Line 2) and generating the electrical output signals based on the predetermined speed threshold being exceeded; (Ying: Column 2, Line 60-62)
		comparing the electrical input signals received from a fuel level sensor with a predetermined threshold fuel level regarded as a minimum acceptable fuel level, and generating the electrical output signals in dependence on the fuel level falling below the predetermined threshold fuel level; 
		comparing the electrical input signals received from a charge sensor associated with a rechargeable electrical storage system with a predetermined threshold charge level regarded as a minimum acceptable charge level, and generating the electrical output signals based on the charge level falling below the predetermined threshold charge level; 
		comparing the electrical signals with a criterion to indicate that a direction indicator is on and, if it is determined that the indicator is on based on the comparison, generating the electrical output signals; and wherein the vehicle is operable in an autonomous mode, comparing the electrical signals with a criterion to indicate malfunction of a component related to the autonomous mode and, if it is determined that the component has malfunctioned based on the comparison, generating the electrical output signals.
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle system of Brulle with the comparison and corresponding audio signal of Ying for the benefit of preventing the driver of an automobile from unknowingly or inadvertently operating his or her vehicle in excess of a certain speed for safety or other reasons. (Ying: Abstract)

Regarding Claim 2,
Brulle, in view of Ying, teaches
	The system as claimed in claim 1, further comprising an exchange module configured to transmit the electrical output signals to the audio output device. (Brulle: Paragraph [0034]; Bluetooth protocol is an example of an exchange module as described in the specification of the instant application.)

Regarding Claim 3,
Brulle, in view of Ying, teaches
The system as claimed in claim 2, wherein the exchange module is wireless enabled so as to permit wireless communication with the audio output device, in use. (Brulle: Paragraph [0023], [0034]-[0035])

Regarding Claim 4,
Brulle, in view of Ying, teaches
The system as claimed in claim 2, wherein the processor is further configured to communicate with the exchange module. (Brulle: Paragraph [0052]; The wireless transmission interfaces are exchange modules.)

Regarding Claim 5,
Brulle, in view of Ying, teaches
	The system as claimed in claim 4, wherein the exchange module is in electrical communication with the processor by way of an amplifier. (Brulle: Paragraph [0052]-[0054]; The scaling program acts as amplifier by applying gains to audio data. The system then sends the audio data to the audio output system which can be wirelessly coupled using the wireless transmission interfaces (exchange module).)

Regarding Claim 6,
Brulle, in view of Ying, teaches
	The system as claimed in claim 1, wherein the audio output device comprises a hearing assistance device. (Brulle: Paragraph [0035])

Regarding Claim 13,
Brulle, in view of Ying, teaches
	The system as claimed in claim 1, wherein the vehicle mounted device comprises a microphone. (Brulle: Paragraph [0037], [0044])

Regarding Claim 23,
Brulle, in view of Ying, teaches
A vehicle comprising the system as claimed in claim 1. (Brulle: Abstract)

Regarding Claim 26,
Brulle, in view of Ying, teaches
	A processor for use in the system as claimed in claim 1. (Brulle: Paragraph [0052])

Regarding Claim 27, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 29,
Brulle, in view of Ying, teaches
A non-transitory computer readable media device storing computer program code adapted, when executed by a processor, to cause the processor to perform the method of claim 27. (Brulle: Paragraph [0052])

Claim(s) 14-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brulle, in view of Ying, and further in view of Marti et al. (US 20150137998; hereinafter Marti).
Regarding Claim 14,
Brulle, in view of Ying, teaches
The system as claimed in claim 1,… (Brulle: Abstract)
Brulle, in view of Ying, does not teach
	…comprising a further input to receive an occupancy signal to indicate that the user is external to the vehicle, the system being further configured to generate an electrical output signal in dependence based on the occupancy signal.
However in the same field of endeavor, Marti teaches
	…comprising a further input to receive an occupancy signal to indicate that the user is external to the vehicle, (Marti: Paragraph [0017]) the system being further configured to generate an electrical output signal in dependence based on the occupancy signal. (Marti: Paragraph [0017])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle system of Brulle, in view of Ying, with the occupancy signal of Marti for the benefit of selectively identifying which environmental sounds are relevant to the vehicle's occupant and provide an audio alert to the occupant. (Marti: Paragraph [0013])

Regarding Claim 15,
Brulle, in view of Ying, and further in view of Marti, teaches
	The system as claimed in claim 14, wherein the system is further configured to determine a distance of the user from the vehicle (Marti: Paragraph [0017]) and is configured to generate an electrical output signal in dependence based on the distance being less than a predetermined distance from the vehicle. (Marti: Paragraph [0030])
	The motivation to combine Brulle, in view of Ying, and Marti is the same as stated for Claim 14 above.

Regarding Claim 24,
Brulle, in view of Ying, and further in view of Marti, teaches
	The vehicle as claimed in claim 23, further comprising at least one loudspeaker and at least one seat having a head rest, (Marti: Paragraph [0020]) said at least one loudspeaker being arranged within the head rest of the at least one seat (Marti: Paragraph [0020]) and wherein the system is configured to transmit electrical output signals to said at least one loudspeaker. (Marti: Paragraph [0020])
	The motivation to combine Brulle, in view of Ying, and Marti is the same as stated for Claim 14 above.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brulle, in view of Faye (US 20120179280).
Regarding Claim 16,
Brulle teaches
	…and a microphone associated with the zone, (Brulle: Paragraph [0037], [0043]-[0044]; the system being configured to provide improved audio for a hearing impaired user of the vehicle, (Brulle: Paragraph [0035]; The system is capable of connecting and transmitting audio data to a hearing aid which is typically used by hearing impaired users.) the system comprising:
		 a first input configured to receive electrical input signals from the microphone corresponding to sound within the zone; and (Brulle: Paragraph [0037])
	…
		the system being further configured to generate electrical output signals corresponding to the electrical input signals received from the microphone (Brulle: Paragraph [0044], [0050]) and to transmit the electrical output signals to an audio output device for outputting audio to the user based on the second input. (Brulle: Paragraph [0045]-[0046], [0057])
Brulle does not teach
A system for a vehicle comprising a zone…
…
		a second input configured to receive a signal indicative of an occupant being within the zone;
However in the same field of endeavor, Faye teaches
A system for a vehicle comprising a zone… (Faye: Paragraph [0008]; The vehicle system has several distance thresholds where the warning system (audio signal) activates or becomes more intense which comprise the zone surrounding the car.)
	…
		a second input configured to receive a signal indicative of an occupant being within the zone; (Faye: Paragraph [0032], Fig. 2)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the microphone system and associated outputs of Brulle with the zone and occupant detection of Faye for the benefit of sensing at least one person and/or an object in the surroundings of the motor vehicle. (Faye: Paragraph [0007])

Regarding Claim 17,
Brulle, in view of Faye, teaches
	The system as claimed in claim 16, further comprising a user input module configured to enable selection of the zone by the user to identify the presence of an occupant within the zone for input to the second input. (Faye: Paragraph [0031]-[0032], Fig. 2)
	The motivation to combine Brulle and Marti is the same as stated for Claim 16 above.

Regarding Claim 18,
Brulle, in view of Faye, teaches
	The system as claimed in claim 16, further comprising a seat identification system for identifying the presence of an occupant within the zone automatically for input to the second input. (Faye: Paragraph [0032], Fig. 2)
	The motivation to combine Brulle and Marti is the same as stated for Claim 16 above.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brulle, in view of Ying, and further in view of Kim et al. (US 20180088577; hereinafter Kim).
Regarding Claim 25, 
Brulle, in view of Ying, teaches
The vehicle as claimed in claim 2,…
Brulle, in view of Ying, does not teach
	…wherein the vehicle comprises an autonomous driving control module, and the system is further configured to generate electrical output signals based on a manual operation request from the autonomous driving control module.
However in the same field of endeavor, Kim teaches
	…wherein the vehicle comprises an autonomous driving control module, (Kim: Paragraph [0022], [0025]-[0027]) and the system is further configured to generate electrical output signals based on a manual operation request from the autonomous driving control module. (Kim: FIG. 9, 10 (A-C))
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle of Brulle, in view of Ying, with the autonomous driving control of Kim for the benefit of efficiently determining a driving mode of the vehicle based on given circumstances and improve road safety. (Kin: Paragraph [0009])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eichfeld et al. (US 20080273712; This reference teaches a vehicle loudspeaker system.) and Huth et al. (US 20150022331; This reference teaches a system that monitors the surroundings a vehicle and can detect the presence of people.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663